Barnard, P. J.
If we are right in our Conclusions in Scrymser v. Lawrence, ante, 953, (decided at the present term of the court,) these appeals must be disposed of in the same way. The predecessors in title of the appellant died without any interest in the premises. The Coe title, as derived under the sheriff’s deed, was superior to the title derived from Woodworth subsequently. In the absence of proof that the large sum of money paid by Coe for the sheriff’s deed was not really paid by him, no general oral statements made by Coe that he held the title for Woodworth, and that he had little or no interest in it, would be legally sufficient to destroy the sheriff’s deed, although it is peculiar that Coe took a deed from Woodworth after his title was complete by the sheriff’s deed. In the absence of proof, the better inf erence would be that it was in aid of his sheriff’s title.
Pratt, J„ concurs.